DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s response filed 17 February 2022 has been received and entered.  Claims 1 and 3-5 have been amended and claim 15 has been added.  Claims 1-15 are currently pending.  Claims 5-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 October 2021.  Additionally, Applicant is reminded of their election with traverse of SEQ ID NO:16 in the reply filed on 15 October 2021.  The restriction requirement was made final in the previous Office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 17 February 2022 have been fully considered but are not deemed to be  persuasive.

Nucleotide and/or Amino Acid Sequence Disclosures
	Applicant’s substitute specification has been received and entered.  It is noted that Applicant has corrected the incorporation statement to include the actual file size of 

    PNG
    media_image1.png
    285
    1075
    media_image1.png
    Greyscale

	It would appear that the “file name” that is included in the specification is the personal file reference name from field <130> in the sequence listing, which does not appear to be the same thing as the actual file name which was submitted (see file name on the filing receipt).  The Examiner apologizes for not having seen the discrepancy earlier.  Correction is required.




There is no common core structure which is shared by all the polypeptides and the disclosure does not identify any structure shared by all the polypeptides which is responsible for a shared function.
The requirement is still deemed proper and is therefore made FINAL.

Improper Markush
Claim 1 (and dependent claims 2-4 and newly added claim 15) are rejected on the basis that it contains an improper Markush grouping of alternatives for the reasons of record. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of FGF-23 epitope polypeptides consisting of amino acid sequences SEQ ID NO:16-23 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the amino acid sequences of the various epitopes are different and there is no common single structural similarity that provides for a common use. The various peptides are from different species of vertebrates and their use is for generating 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Arguments
Applicant argues at page 6 of the response that “the claimed peptides are each understood to generate antibodies which decrease the phosphate requirements necessary for chicks to grow efficiently by reducing the amount of phosphate an animal excretes”.  
Applicant’s argument has been fully considered, but is not found to be persuasive.  While different species of animals may all possess FGF-23 proteins, the amino acid sequence structure of the FGF-23 proteins contain differences which will result in different antibodies being produced based on the fact that antibodies bind to epitopes which are defined by the amino acid residues in the epitopes.  Any sequence of amino acids may be capable of generating antibodies, but not all peptides would be 
Applicant asserts that “the claimed peptides are each understood to generate antibodies which decrease the phosphate requirements necessary for chicks to grow efficiently by reducing the amount of phosphate an animal excretes”.  However, the specification only exemplifies use of two peptides (SEQ ID NO:12 and 46) to generate antibodies and test them for their ability to be used in chickens.  These peptides are distinct from the elected peptide and the additional peptides in question because SEQ ID NO:46 is a peptide that is identical in both humans and chickens.  Therefore, an antibody to SEQ ID NO:46 should bind FGF-23 in both humans and chickens.  The peptide of SEQ ID NO:12 is from humans but it contains a stretch of 5 amino acids which are identical to that of the chicken FGF-23, so it is not surprising that an antibody to SEQ ID NO:12 would also have activity in the chicken.
SEQ ID NO:12 (AFLPGMNP) is the human sequence and VFFPGMNP is the corresponding chicken sequence.  These two peptides do contain a common structure (PGMNP).  However, the peptides in question do NOT contain a common structure.


    PNG
    media_image2.png
    94
    470
    media_image2.png
    Greyscale

There is no evidence of record to suggest that antibody which is generated against SEQ ID NO:16 (the elected peptide) will result in an antibody that will bind SEQ ID NO:17 or 18 or 19 and provide the functionality of decreasing the phosphate requirements necessary for chicks to grow efficiently by reducing the amount of phosphate an animal excretes.  The human protein and the chicken protein only have 3 amino acids in common in the designated peptides.  There is no core structure and there is no reasonable expectation that an antibody generated against the peptide of SEQ ID NO:16 would cross-react with the peptides of SEQ ID NO:17-19 such that there would be a common function.  Antibodies generated against the human protein would have functionality in humans and antibodies generated against the chicken protein would have functionality in chickens.  It would be reasonable to conclude that antibodies generated against antigens in common between species would have functionality in the species in which the antigens are the same.  However, the peptides which are alleged to be species of one another do not meet the requirements for a proper Markush group for the reasons provided above.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647